Exhibit 10.2 



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

EXECUTION VERSION



THIRD AMENDMENT TO OPTION AGREEMENT

This THIRD AMENDMENT TO OPTION AGREEMENT (this “Third Amendment”), dated as of
May 22, 2015, is by and among Monsanto Canada, Inc., a Canadian corporation
(“Monsanto Canada”), Tekmira Pharmaceuticals Corporation, a British Columbia
corporation (“Tekmira”), Protiva Biotherapeutics Inc., a British Columbia
corporation (“Protiva”), and Protiva Agricultural Development Company Inc., a
British Columbia corporation (the “Company”).

WHEREAS, Monsanto Canada, Tekmira, Protiva and the Company (each a “Party” and
collectively, the “Parties”) are parties to that certain Option Agreement, dated
as of January 12, 2014 (the “Option Agreement”) pursuant to which Protiva
granted to Monsanto Canada an option for Monsanto Canada to acquire all of the
outstanding capital stock of the Company from Protiva, and also provided that at
the request of Monsanto Canada at the time of giving notice of exercise of that
option, Monsanto Canada may instead elect to be assigned the PadCo-Protiva
License and Services Agreement, the Protiva License, the Company Owned
Intellectual Property and the other Company Licensed  Intellectual Property, if
any, in the manner described in the Option Agreement;

WHEREAS, in connection with the signing of the Option Agreement, the Parties
attached an exhibit titled “Exhibit A, Research Plan” (the “Original Research
Plan”) to the Option Agreement;

WHEREAS, the Parties desire to amend, restate and replace the Original Research
Plan as hereinafter set forth with a revised research plan attached hereto as
Annex A (the “Amended and Restated Research Plan”);

WHEREAS, the Parties desire to extend the period during which Phase A of the
Original Research Plan is to be completed and to adjust the time at which
certain payments are to be made under the Option Agreement, in each case, as set
forth in this Third Amendment;

WHEREAS, concurrent with the execution of this Third Amendment, the Parties are
entering into an amendment of that certain Protiva-Monsanto Services Agreement
dated as of January 12, 2014.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the conditions set forth herein, the Parties agree as follows:

1.                  Amendment and Restatement of Exhibit A. The Amended and
Restated Research Plan attached as Annex A to this Third Amendment hereby
amends, restates and replaces the Original Research Plan in its entirety.

 

 



2.                  Amendment to Section 1.

(a)                Section 1 of the Option Agreement is hereby amended by
inserting the following text on the line immediately before the defined term
“Board”:

““Amendment Effective Date” means May 22, 2015.”

(b)               Section 1 of the Option Agreement is hereby amended by
restating the defined term “Initiation Payment” to read in its entirety as
follows:

““Initiation Payment” means the Option Phase A Initiation Payment, the Option
Phase A-1 Initiation Payment, the Option Phase A-2 Initiation Payment, the
Option Phase B Initiation Payment and the Option Phase C Initiation Payment.”

3.                  Amendment to Section 2(e).

(a)                Section 2(e)(ii) of the Option Agreement is hereby amended by
inserting the following text after the final sentence of such Section:

“No later than five (5) Business Days following the Amendment Effective Date,
Monsanto Canada shall pay to Protiva [***] (the “Option Phase A-1 Initiation
Payment”) by electronic wire as arranged with Protiva to continue Phase A of the
Research Program. No later than five (5) Business Days following [***] Monsanto
Canada shall pay to Protiva [***] (the “Option Phase A-2 Initiation Payment”) by
electronic wire as arranged with Protiva to continue Phase A of the Research
Program. The Parties hereby agree that the Research Plan, as amended as of the
Amendment Effective Date, provides (i) an option for Monsanto Canada to extend
the date by which Phase A was to have been completed (originally, [***]) by up
to an additional [***] from the Amendment Effective Date (the “Phase A Extension
Election Period”), and (ii) if Monsanto Canada so elects, an extension of an
additional [***] commencing from the end of the Phase A Extension Election
Period in which to complete Phase A (the “Phase A Extension Period”).”

(b)               Section 2(e)(iii) of the Option Agreement is hereby amended by
inserting the following text after the final sentence of such Section:

“The Parties agree that the Research Plan, as amended as of the Amendment
Effective Date, provides for an extension of the date by which Phase A is to be
completed and as a result also provides for a corresponding adjustment for the
date by which Phase B is to be completed.”

(c)                Section 2(e)(iv) of the Option Agreement is hereby amended by
inserting the following text after the final sentence of such Section:

“The Parties agree that the Research Plan, as amended as of the Amendment
Effective Date, provides for an extension of the date by which Phase A is to be
completed and as a result also provides for a corresponding adjustment for the
date by which Phase C is to be completed.”



 

 

4.                  Amendment to Section 3(b).



(a)                Section 3(b)(v) of the Option Agreement is hereby amended by
restating such Section to read in its entirety as follows:

“Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt of
a Milestone Achievement Notice with respect to the Option Plant Milestone A,
[***] (the “Option Plant Milestone A Payment”) by electronic wire as arranged
with Protiva; provided, that upon the payment of the Option Phase A-1 Initiation
Payment, the Option Plant Milestone A Payment shall be reduced to [***].”

(b)               Section 3(b)(vi) of the Option Agreement is hereby amended by
restating such Section to read in its entirety as follows:

“Monsanto Canada shall pay to Protiva, within thirty (30) days after receipt of
a Milestone Achievement Notice with respect to the Option Insect Milestone A,
[***] (the “Option Insect Milestone A Payment”) by electronic wire as arranged
with Protiva; provided, that upon the payment of the Option Phase A-1 Initiation
Payment, the Option Insect Milestone A Payment shall be reduced to [***].”

5.                  Miscellaneous

(a)                Definitions. For all purposes of this Third Amendment, all
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Option Agreement.

(b)               No Other Amendments. Except as set forth in this Third
Amendment, the Option Agreement, as modified by this Third Amendment, remains in
full force and effect.

(c)                Interpretation. When a reference is made in this Third
Amendment to an Exhibit or Section, such reference shall be to an Exhibit
attached to or a Section included in the Option Agreement unless otherwise
indicated. The headings contained in this Third Amendment are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Third Amendment.

(d)               Counterparts. This Third Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Parties. Delivery of an
executed counterpart of this Third Amendment by facsimile or other electronic
image scan transmission shall be effective as delivery of an original
counterpart hereof.

(e)                Severability. If any one or more of the provisions contained
in this Third Amendment or the application of any such provision to any person
or circumstance is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties will in such an instance use their reasonable best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, implement the purposes
of this Third Amendment.

 

 



(f)                Amendments and Waivers. Except as otherwise set forth in this
Third Amendment, this Third Amendment may not be modified, amended or rescinded,
in whole or part, except by a written instrument signed by the Parties. No delay
or omission by any Party hereto in exercising any right or power occurring upon
any noncompliance or default by any other Party with respect to any of the terms
of this Third Amendment will impair any such right or power or be construed to
be a waiver thereof. A waiver by any of the Parties of any of the covenants,
conditions or agreements to be performed by the other will not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.

(g)               Applicable Law; Jurisdiction. This Third Amendment shall be
governed and interpreted in accordance with the substantive laws of the State of
New York, excluding its conflicts of laws principles. In the event any action
shall be brought to enforce or interpret the terms of this Third Amendment, the
Parties agree that such action will be brought in the State or Federal courts
located in New York, New York. Each of the Parties hereby irrevocably submits
with regard to any action or proceeding for itself and in respect to its
property, generally and unconditionally, to the nonexclusive jurisdiction of the
aforesaid courts. Each of the Parties hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Third Amendment, (a) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
Applicable Law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, and (iii) this Third Amendment, or the subject matter
hereof, may not be enforced in or by such courts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be duly
executed under seal as of the date first above written.

 

PROTIVA BIOTHERAPEUTICS INC.

 

 

 

 

By:
                                                                                     

Name:

Title:

Address:

 

 

PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.

 

 

 

By:                                                                           

Name:

Title:

Address:

 

 

 

 

TEKMIRA PHARMACEUTICALS CORPORATION

 

 

 

By:
                                                                                     

Name:

Title:

Address:

 

MONSANTO CANADA, INC.

 

 

 

 

By:                                                                             

Name:    Robert M. McCarroll, Ph. D.

Title:      Authorized Signatory

Address:

 

 

 

 

 



[Signature Page to Third Amendment to Option Agreement]



 

 



 

 

ANNEX A

 

AMENDED AND RESTATED RESEARCH PLAN

 

(See Attached)

 

 

 

 

 

 

 

 



 

 

 



EXHIBIT A

Amended and Restated Research Plan

 

[***][image_001.gif]

 

 

 

 

 

 

 

 

 

 

 

 

 

